Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
Claims 11, 13, 14, 18, 20-22 are pending.
 Claims 11, 18 are amended.
Claim 12, 15-17, 19 are canceled.
Claim 20-22 are added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 13, 14, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being Nam et al. (US-PG-PUB 2015/0016379 A1) and in view of Ji et al. (US-PG-PUB 2015/0373736 A1) and in view of Wang et al. (US-PG-PUB 2011/0268101 A1) 
This application is about a technique for implementing appropriate beam detection at 
Initial connection to a 3D-MIMO base station and is shown in fig. 2


    PNG
    media_image1.png
    538
    735
    media_image1.png
    Greyscale







The primary reference is about MIMO in large scale antenna and is shown is fig. 1 
    PNG
    media_image2.png
    470
    588
    media_image2.png
    Greyscale









The secondary reference Ji et al. (US-PG-PUB 2015/0373736 A1) is about a system for transmitting channel state information and is shown in fig. 2

    PNG
    media_image3.png
    587
    849
    media_image3.png
    Greyscale














The third reference Wang is about discovery Wang is about discovery and is shown in fig. 10 

    PNG
    media_image4.png
    458
    670
    media_image4.png
    Greyscale











As to claim 11 Nam teaches a radio base station (Nam fig.1, 10 a base station) comprising:
a transmitter (Nam [0044] a base transceiver system), that transmits to a terminal a downlink user common signal (Nam fig.1 step 1-1, [0104] base station transmit a general CSI-RS to pieces of user equipments i.e. user common signal)  
and 
a receiver that receives (Nam [0044] a base transceiver system), a selection result of a precoding selected by the terminal from 
	among the different precodings(Nam fig.1 step 1-2 and [0105] Ue  making a selection of optimum group and classes based on the received CSI and transmit selection back to base station)
downlink user common signal including a synchronization signal on a physical broadcast channel (Nam teaches in [0104]-[0106] csi-rs i.e. synchronization signal being send to Ue on a physical channel but does expressly teaches signal including synchronization and broadcast channel)
Nam does not expressly teach applying different precodings corresponding to multiple time slots,
However Ji from a similar field of endeavor teaches applying different precodings corresponding to multiple time slots (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI). 
Thus it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Ji and the teaching of Nam to use multiple time-slot in order to impart beamforming). Because Ji teaches a method of reducing the number of CSI-RS by changing CSI-RS position in each TTI thus providing time diversity allowing efficient spectrum utilization (Nam [0007]). 
The combination of Nam and Ji does not expressly teach a signal including a synchronization signal and a broadcast channel 
However Wang from a similar field of endeavor teaches a signal including a synchronization signal and a broadcast channel (looking at application specification [0051] the downlink user common signal can be a synchronization signal, a reference signal, a discovery signal, or any other signal Wang [0108] a detection signal i.e. discovery signal which include a PSS, SSS and PBCH and [0149] spatial precoding i.e. related to beam being done in MIMO environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wang and the combined teaching of Nam and Ji to use a synchronization having synchronization and PBCH in order to provide detection. Because Wang teaches a method to enable efficient communication thus providing efficient spectrum utilization (Wang [0006]).

As to claim 18. Nam teaches a terminal (Nam fig.1 Ue) comprising:
 (Nam [0043] wireless transmit receive unit fig.1 step 1-1, [0104] base station transmit a general CSI-RS to pieces of user equipments i.e. user common signal),
and
a transmitter (Nam [0044] [0043] wireless transmit receive unit and a base transceiver system), that selects a desired precoding from among the different precodings applied to the downlink user common signal and transmits a selection result (Nam fig.1 step 1-2 and [0105] Ue making a selection of optimum group and classes based on the received CSI and transmit selection back to base station). 
downlink user common signal including a synchronization signal on a physical broadcast channel (Nam teaches in [0104]-[0106] csi-rs i.e. synchronization signal being send to Ue on a physical channel but does expressly teaches signal including synchronization and broadcast channel),
Nam does not expressly teach applying different precodings corresponding to multiple time slots,
However Ji from a similar field of endeavor teaches applying different precodings corresponding to multiple time slots (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI). 
Thus it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Ji and the teaching of Nam to use multiple time-slot in order to impart beamforming). Because Ji teaches a (Nam [0007]). 
The combination of Nam and Ji does not expressly teach a signal including a synchronization signal and a broadcast channel 
However Wang from a similar field of endeavor teaches a signal including a synchronization signal and a broadcast channel (looking at application specification [0051] the downlink user common signal can be a synchronization signal, a reference signal, a discovery signal, or any other signal Wang [0108] a detection signal i.e. discovery signal which include a PSS, SSS and PBCH and [0149] spatial precoding i.e. related to beam being done in MIMO environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wang and the combined teaching of Nam and Ji to use a synchronization having synchronization and PBCH in order to provide detection. Because Wang teaches a method to enable efficient communication thus providing efficient spectrum utilization (Wang [0006]).

As to claim 13.     The combination of Nam, Ji and Wang teaches all the limitations of claim 11,
The combination of Nam and Wang does not teach wherein the different precodings are applied to the downlink user common signal on a time basis.
	However Ji from a similar field of endeavor teaches wherein the different precodings are applied to the downlink user common signal on a time basis (Ji [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI). 
(Ji [0007]). 

As to claim 14.     The combination of Nam, Ji and Wang teaches all the limitations of claim 11,
Nam teaches wherein the transmitter transmits the downlink user common signal periodically (Nam [0188] a CSI-RS having periodicity).

As to claim 20.    The combination of Nam, Ji and Wang teaches all the limitations of claim 18,
Nam teaches wherein the downlink user common signal is transmitted periodically (Nam [0188] a CSI-RS having periodicity).

As to claim 21.    The combination of Nam, Ji and Wang teaches all the limitations of claim 18,
The combination of Nam, and Wang does not teach wherein the downlink user common signal differs in precoding and corresponding time slot between the terminal and another terminal
 (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI see also [0017]).
Thus it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Ji and the teaching of the combined teaching of Nam and Wang to use multiple time-slot in order to impart beamforming. Because Ji teaches a method of reducing the number of CSI-RS by changing CSI-RS position in each TTI thus providing time diversity allowing efficient spectrum utilization (Ji [0007]). 

As to claim 22.    The combination of Nam, Ji and Wang teaches all the limitations of claim 18,
The combination of Nam, and Wang does not teach wherein the downlink user common signal differs in precoding and corresponding time slot between the terminal and another terminal
However Ji from a similar field of endeavor teaches wherein the downlink user common signal differs in precoding and corresponding time slot between the terminal and another terminal (Ji fig.2 and [0048] a physical channel processing on a CSI-RS in a based station of a massive MIMO system and [0051] beamforming i.e. precoding for CSI-RS in corresponding TTI see also [0017]).
(Ji [0007]). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Damnjanovic et al. (US-PG-PUB 2013/0281076 A1) small cell activation procedure 
Poitau et al. (US-PG-PUB 2014/0056220 A1) method and apparatus for device discovery.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VOSTER PREVAL/Examiner, Art Unit 2412               


/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412